265 U.S. 215 (1924)
CITY OF OPELIKA
v.
OPELIKA SEWER COMPANY.
No. 524.
Supreme Court of United States.
Argued April 8, 9, 1924.
Decided May 26, 1924.
APPEAL FROM THE DISTRICT COURT OF THE UNITED STATES FOR THE MIDDLE DISTRICT OF ALABAMA.
Mr. J.J. Mayfield for appellant.
Mr. Wm. Findlay Brown for appellee.
*217 MR. JUSTICE HOLMES delivered the opinion of the Court.
This is a suit by the Opelika Sewer Company to enjoin the City against preventing the plaintiff by various means at its disposal from putting into effect a schedule of rates that the plaintiff has proposed. It is to be taken that the present rates, which the plaintiff seeks to increase, are confiscatory unless the City has a right to insist upon them; and the question before us is whether the City has that right by contract or whether its enforcement of them deprives the plaintiff of its property without due process of law contrary to the Fourteenth Amendment of the Constitution of the United States as alleged in the bill. Cincinnati v. Cincinnati & Hamilton Traction Co., 245 U.S. 446. The District Court held that there was no valid contract and issued an injunction as prayed. The City appealed to this Court.
The Sewer Company is operating under an ordinance of 1902, which purported to grant the right for thirty years, and to authorize the Company to charge not in excess of rates specified in detail. It also provided that the Company should file a written acceptance, which was done, and that the ordinance "shall thereupon become and be a contract between" the Company and the City. There can be no question that the instrument purported to be a contract and that if it was a valid one it bound the Sewer Company not to charge more than the prescribed rates. Columbus Ry., Power & Light Co. v. Columbus, 249 U.S. 399. Whether it was valid under the laws of Alabama belongs to the Supreme Court of *218 the State to decide. The Constitution leaves the matter at large. It is true that it provides that no law "making any irrevocable or exclusive grants of special privileges or immunities, shall be passed by the Legislature; and [that] every grant of a franchise, privilege or immunity, shall forever remain subject to revocation, alteration or amendment." No doubt it is true also that the Legislature could not make such a grant indirectly by giving power to a city to make it. But we see no reason to doubt that the Legislature without impairing its power to revoke may give a city power to make a contract from which the city of its own motion may not recede. The City has not attempted to recede from it. So we turn to the charter for light.
The charter of February 20, 1899, gives power "to maintain the health and cleanliness of the city, and to this end to adopt and maintain an efficient system of sewerage," § 11; and further on "to establish and build drains, sewers . . . and to regulate the same" and still later to provide for assessing upon adjacent property a part of "the expense of such sewers as the board may from time to time deem necessary for the purpose of receiving sewerage from houses and lots" &c. These provisions suggest that the Legislature expected the work to be done by the City itself. But it is not the interest of either party to maintain that the whole transaction was void and we shall assume that the City had power to make an arrangement with a company to do the work.
The Alabama decisions construe the State Constitution and such charters to allow a contract to be made, subject to being revoked whenever the Legislature of the State may think fit. Greenville v. Greenville Water Works Co., 125 Ala. 625, 639. Weller v. Gadsden, 141 Ala. 642, 655, 659. Gadsden v. Mitchell, 145 Ala. 137, 157. Mobile Electric Co. v. Mobile, 201 Ala. 607, 609.
It seems to us that the words of the charter "to establish and build sewers and to regulate the same" are used *219 with reference to sewers built by the City and the regulation of the City's own property. They do not go far enough to empower it to regulate prices charged by another  and in short we find no grant of that character elsewhere. But, as we have said, the Alabama decisions sustain the conclusion that the City had the power to make the contract upon which it relies. In Bessemer v. Bessemer City Water Works, 152 Ala. 391, it was held that a city even though having the power to regulate rates could bind itself by contract, but the precise language of the charter does not appear. The Federal Circuit Court of Appeals in the same jurisdiction takes the same view of the Alabama decisions that we have expressed. Birmingham v. Birmingham Waterworks Co., 213 Fed. 450, affirming s.c. 211 Fed. 497.
Decree reversed.